--------------------------------------------------------------------------------

Exhibit 10.15
 
PROCERA NETWORKS, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Procera Networks, Inc.
2007 Equity Incentive Plan, as amended (the “Plan”), will have the same defined
meanings in this Restricted Stock Unit Award Agreement (the “Award Agreement”),
which includes the Notice of Restricted Stock Unit Grant (the “Notice of Grant”)
and Terms and Conditions of Restricted Stock Unit Grant attached hereto as
Exhibit A.
 
NOTICE OF RESTRICTED STOCK UNIT GRANT
 
Participant Name: ________________________________ (the “Participant”)
 
Address: ________________________________________
 
                 ________________________________________
 
Participant has been granted the right to receive an award of Restricted Stock
Units (the “Restricted Stock Units”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:
 
Grant Number: ___________________________________________
 
Date of Grant:  ___________________________________________
 
Vesting Commencement Date: ________________________________
 
Number of Restricted Stock Units: _____________________________
 
Vesting Schedule: Subject to Section 3 of the Award Agreement and any
acceleration provisions contained in the Plan or set forth below, the Restricted
Stock Unit will vest in accordance with the following schedule:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
In the event Participant ceases to provide Continuous Service for any or no
reason before Participant vests in the Restricted Stock Units, the Restricted
Stock Units and Participant’s right to acquire any shares of Common Stock under
this Award Agreement will immediately terminate.
1

--------------------------------------------------------------------------------

By Participant’s signature and the signature of the representative of Procera
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this award of Restricted Stock Units is granted under, and governed by the terms
and conditions of, the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant (including any country-specific
addendum thereto) attached hereto as Exhibit A, all of which are made a part of
this document. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the administrator of
the Plan, as set forth in the Plan (the “Administrator”), upon any questions
relating to the Plan and this Award Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.
 
PARTICIPANT:
 
PROCERA NETWORKS, INC.
 
 
 
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
 
 
 
Print Name
 
Title
 
 
 
 Residence Address:
 
 
 
 
 
 
 
 
 
 
 



2

--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1. Grant. The Company hereby grants to the Participant under the Plan an award
of Restricted Stock Units, subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 10 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail in all respects.
 
2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive one share of Common Stock (each, a “Share” and, collectively, the
“Shares”) on the date it vests. Unless and until the Restricted Stock Units will
have vested in the manner set forth in Section 3, Participant will have no right
to payment of any such Restricted Stock Units. Prior to actual payment of any
vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company, and this award of Restricted Stock Units shall not be
construed as creating a trust. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding or other obligations as
set forth in Section 7. Subject to the provisions of Section 4, such vested
Restricted Stock Units will be paid in Shares as soon as practicable after
vesting, but in each such case within the period ending no later than the date
that is two and one-half (2½) months from the end of the Company’s tax year that
includes the vesting date. Any fractional Shares that would otherwise vest on a
particular vesting date will vest on the final date of vesting of this award of
Restricted Stock Units. In the event there is a fractional share on the final
date of vesting of this award of Restricted Stock Units, the number of
Restricted Stock Units that vest on such final vesting date will be rounded up
to the nearest whole number.
 
3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement unless Participant will have
been in Continuous Service from the Date of Grant until the date such vesting
occurs. Notwithstanding the foregoing, the Administrator (or any delegate
thereof) shall have the sole discretion to determine when Participant is no
longer providing Continuous Service for purposes of participation in the Plan
and this award of Restricted Stock Units.
 
4. Administrator Discretion. The Administrator, in its sole discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.
 
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination of Continuous Service (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company or the Administrator), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such termination of Continuous Service and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6)-month
period following Participant’s termination of Continuous Service, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of termination of the
Participant’s Continuous Service, unless the Participant dies following his or
her termination of Continuous Service, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
A - 1

--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, upon the termination of
Participant’s Continuous Service for any or no reason, the balance of the
Restricted Stock Units (including any corresponding Dividend Equivalent Rights)
that have not vested as of such time, and Participant’s right to acquire any
Shares hereunder, will immediately terminate in their entirety.
 
6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
 
7. Withholding of Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if any, that arise upon the grant or vesting of the Restricted
Stock Units (including any corresponding Dividend Equivalent Rights) or the
holding or subsequent sale of Shares, and the receipt of dividends, if any
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by Participant is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Participant further acknowledges that each of the
Company and the Employer (a) makes no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units (including any corresponding Dividend Equivalent Rights)
including grant or vesting, the subsequent sale of Shares acquired under the
Plan, and the receipt of dividends, if any; and (b) does not commit to and is
under no obligation to structure the terms of the Restricted Stock Units or any
aspect of the Restricted Stock Units (including any corresponding Dividend
Equivalent Rights) to reduce or eliminate Participant’s liability for
Tax-Related Items, or achieve any particular tax result. Further, if Participant
has become subject to tax in more than one jurisdiction between the date of
grant of the award of Restricted Stock Units and the date of any relevant
taxable event, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Notwithstanding any contrary
provision of this Award Agreement, no certificate representing the Shares will
be issued to Participant unless and until satisfactory arrangements (as
determined by the Administrator) will have been made by Participant with respect
to the payment of any Tax-Related Items which the Company determines must be
withheld with respect to such Shares. The Administrator, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such Tax-Related Items, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its sole discretion, it will have the right (but not the obligation) to satisfy
any Tax-Related Items by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required Tax-Related Items hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.
A - 2

--------------------------------------------------------------------------------

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company (other than any Dividend Equivalent Rights) in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant. After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
 
9. No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY REMAINING IN CONTINUOUS SERVICE AT THE WILL OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE THAT THE PARTICIPANT WILL REMAIN, OR HAVE THE OPPORTUNITY TO REMAIN, IN
CONTINUOUS SERVICE, FOR ALL OR ANY PORTION OF THE VESTING PERIOD, FOR ANY OTHER
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S CONTINUOUS SERVICE AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.
A - 3

--------------------------------------------------------------------------------

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at 47448 Fremont
Boulevard, Fremont, CA 94538, or at such other address as the Company may
hereafter designate in writing.
 
11. Award is Not Transferable. Except to the limited extent provided in Section
6, this award of Restricted Stock Units and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this award of Restricted Stock
Units, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this award of Restricted
Stock Units and the rights and privileges conferred hereby immediately will
become null and void.
 
12. Binding Agreement. Subject to the limitation on the transferability of this
award of Restricted Stock Units, this Award Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
 
13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its sole discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. The Company shall not be obligated to issue any
Shares pursuant to the Restricted Stock Units at any time if the issuance of
Shares violates or is not in compliance with any laws, rules or regulations of
the United States or any state or country.
 
Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares. Notwithstanding any provision herein, the Restricted Stock
Units and any Shares shall be subject to any special terms and conditions or
disclosures as set forth in any addendum for Participant’s country (which forms
a part of this Award Agreement).
 
14. Dividend Equivalent Rights Distributions. As of any date that the Company
pays an ordinary cash dividend on its Common Stock, the Company shall credit the
Participant with a dollar amount equal to (i) the per share cash dividend paid
by the Company on its Common Stock on such date, multiplied by (ii) the total
number of Restricted Stock Units (with such total number adjusted pursuant to
Section 7 of the Plan) subject to the Award that are outstanding immediately
prior to the record date for that dividend (a “Dividend Equivalent Right”). Any
Dividend Equivalent Rights credited pursuant to the foregoing provisions of this
Section 14 shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Restricted Stock Units to which they
relate; provided, however, that the amount of any vested Dividend Equivalent
Rights shall be paid in cash. No crediting of Dividend Equivalent Rights shall
be made pursuant to this Section 14 with respect to any Restricted Stock Units
which, immediately prior to the record date for that dividend, have either been
paid or terminated pursuant to the Plan or this Award Agreement.
A - 4

--------------------------------------------------------------------------------

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
 
16. Electronic Delivery and Language. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. If Participant has received this Award
Agreement, including appendices, or any other document related to the Plan
translated into a language other than English, and the meaning of the translated
version is different than the English version, the English version will control.
 
17. Independent Tax Advice. Participant acknowledges that determining the actual
tax consequences to Participant of receiving or disposing of the Restricted
Stock Units and Shares may be complicated. These tax consequences will depend,
in part, on Participant’s specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. Participant is aware that Participant should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to Participant of receiving the Restricted Stock Units and
receiving or disposing of the Shares. Prior to executing this Award Agreement,
Participant either has consulted with a competent tax advisor independent of the
Company to obtain tax advice concerning the receipt of the Restricted Stock
Units and the receipt and disposition of the Shares in light of Participant’s
specific situation or Participant has had the opportunity to consult with such a
tax advisor but chose not to do so.
 
18. Recoupment. Notwithstanding any other provision herein, this award of
Restricted Stock Units and any Shares or other amount or property that may be
issued, delivered or paid in respect of this award of Restricted Stock Units, as
well as any consideration that may be received in respect of a sale or other
disposition of any such Shares or property, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as any recoupment or
“clawback” policies of the Company that may be in effect from time to time.
 
19. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Award Agreement, if Participant is subject to
Section 16 of the Exchange Act, then the Plan, this award of Restricted Stock
Units and this Award Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Award Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
A - 5

--------------------------------------------------------------------------------

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
 
21. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
 
22. Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered hereby. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
award of Restricted Stock Units.
 
23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Units and on any Shares acquired under this award of Restricted Stock Units, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Participant to sign any additional agreements or undertakings that
may be necessary or advisable to accomplish the foregoing.
 
24. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement by and among, as applicable,
the Company and its affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that the Company and its Affiliates may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or any Affiliate, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country.
A - 6

--------------------------------------------------------------------------------

For Participants located in the European Union, the following paragraph applies:
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting
Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party with whom Participant may elect to deposit any Shares received.
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative. Participant understands that
refusal or withdrawal of consent may affect Participant’s ability to participate
in the Plan or to realize benefits from the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
 
25. Foreign Exchange Fluctuations and Restrictions. Participant understands and
agrees that the future value of the underlying Shares is unknown and cannot be
predicted with certainty and may decrease. Participant also understands that
neither the Company, nor any Affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any Affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Restricted Stock Units
or Shares received (or the calculation of income or Tax-Related Items
thereunder). Participant understands and agrees that any cross-border remittance
made to transfer proceeds received upon the sale of Shares must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require the Participant to provide such entity with certain information
regarding the transaction.
 
26. The Plan. By accepting this award of Restricted Stock Units, Participant
expressly warrants that he or she has received an award of Restricted Stock
Units under the Plan, and has received, read and understood a description of the
Plan.
 
27. Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California, and agree that
such litigation will be conducted in the courts of the County of Alameda, State
of California, or the federal courts for the United States for the Northern
District of California, and no other courts.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
A - 7

--------------------------------------------------------------------------------